          Case 3:19-cv-06653-VC Document 76 Filed 08/07/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 PENSION PLAN FOR PENSION TRUST
 FUND FOR OPERATING ENGINEERS, et                   Case No. 19-cv-06653-VC
 al.,
                Plaintiff,                          ORDER OF DISMISSAL
         v.

 TRICOUNTY EXCAVATION, INC., et al.,
                Defendant.

       The Court has been advised by the Settlement Conference Minute Order, filed on July 31,

2020, that the parties have resolved this case. (Re: Dkt. No. 75). Therefore, it is ORDERED that

this case is DISMISSED without prejudice. All deadlines and hearings in the case are vacated.

Any pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 60 days, the dismissal will be with prejudice.
       IT IS SO ORDERED.

Dated: August 7, 2020

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
